Citation Nr: 1708106	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-11 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction of the disability rating for right knee strain with osteoarthritis from 30 percent to 10 percent effective May 1, 2008, was proper.

2.  Entitlement to an increased disability rating for right knee strain with osteoarthritis, currently evaluated at 10 percent.

3.  Entitlement to an increased disability rating for chondromalacia with patellar subluxation, right knee, currently evaluated at 20 percent.

4.  Entitlement to an increased disability rating for limitation of extension, right knee, currently evaluated at 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1991 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from a March 2008 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the Veteran's disability rating from 30 percent to 10 percent for service-connected right knee strain with osteoarthritis, effective May 1, 2008.  The Board remanded this issue in February 2013, at which time it also found the underlying increased rating claim to also be on appeal.  

Since the Board's 2013 Remand, the RO issued rating decisions in December 2015 and May 2016.  The December 2015 rating decision awarded a separate 10 percent evaluation for the limitation of extension associated with the right knee strain, effective November 5, 2015.  The May 2016 rating decision awarded a separate 20 percent evaluation for the subluxation associated with the right knee strain, effective October 16, 2015.  Since that time, the RO has issued a supplemental statement of the case (SSOC) addressing all aspects of the right knee disability rating.  Thus, the Board will consider each, below.

The record before the Board includes electronic files within the Veterans Benefits Management System and Virtual VA.

The issues of entitlement to increased disability ratings for right knee strain with osteoarthritis, for right knee chondromalacia with patellar subluxation, and for right knee limitation of extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A comparison of the evidence upon which a 30 percent disability rating was awarded with the evidence in connection with the rating reduction to 10 percent does not reflect improvement in the Veteran's service-connected right knee strain.


CONCLUSION OF LAW

The disability rating for right knee strain was not properly reduced to 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5010-5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2016). 

In this case, the Veteran disagrees with a March 2008 rating decision that reduced the rating for his service-connected right knee strain, from 30 percent disabling to 10 percent disabling, effective May 1, 2008.  He contends that symptoms associated with his disability have not improved and that the reduction to a 10 percent rating from a 30 percent rating was not warranted.  

A copy of a rating decision proposing to reduce the Veteran's right knee disability rating from 30 percent disabling to 10 percent disabling was sent to the Veteran in September 2007.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 30 percent level and that he could request a predetermination hearing.  The Veteran indeed responded with an indication that he does not feel the reduction is warranted and he submitted private medical evidence at that time.  Nonetheless, the March 2008 rating decision effectuating the reduction was issued.  Initially, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  

The Board notes that the 30 percent rating for the right knee disability had been in effect since August 25, 2005.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b) pertaining to stabilized ratings are not applicable.  See 38 C.F.R. § 3.344(c) (2013) (reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating).

The RO has evaluated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while Diagnostic Code 5261 addresses limitation of extension of the knee.  Under Diagnostic Code 5261, a 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  38 C.F.R. § 4.71a.

The RO's primary basis for the 30 percent rating for the Veteran's service-connected right knee disability was a November 2005 VA examination report.  At that examination, the Veteran described his knee as painful with worsening pain since the last VA examination.  He described weakness, stiffness, intermittent swelling, instability, locking, popping, fatigue and lack of endurance of the right knee.  At the time of the examination, he was receiving physical therapy from non-VA healthcare providers.  He reported flare ups approximately once per week, lasting one to two days, which cause an interruption of sleep and a requirement to avoid kneeling or squatting.  VA had prescribed a brace for both knees, but the Veteran reported mostly using it for the right knee.  He reported a recommendation by his civilian doctors for surgical intervention for possible internal derangement and debridement, but he had declined surgery.  Physical examination revealed full 140 degrees flexion and zero degrees extension with marked crepitus in the right knee.  Following repetitive testing, the Veteran experienced a 20 degree loss in the right knee primarily due to pain and to a lesser extent to weakness, fatigability and lack of endurance.  Based upon these findings, the RO awarded the 30 percent rating, noting that a 20 degree loss after repetitive testing would equate to a 120 degrees flexion and 20 degrees extension.  

The RO's basis for proposing the reduction was an August 2007 VA examination report alone.  The examiner described the Veteran's right knee disability as progressively worse since its initial onset.  The examiner indicated the Veteran's range of motion was full, 0 degrees extension and 140 degrees flexion, with no pain and no additional limitation of motion with repetitive use.  X-Ray examination at that time revealed mild osteophytic spurring.  The examiner stated there was no indication of inflammatory arthritis.

In October 2007, the Veteran wrote to VA objecting to the proposed reduction and suggesting the right knee disability is much worse than the 10 percent disability level suggested.  The Veteran described constant pain with swelling and popping and reported the onset of a ganglion cyst on his right knee.  The Veteran also reported that he stopped taking Celebrex for pain because it was ineffective.  He now reported taking over the counter medications to manage pain.  With this statement, the Veteran submitted August 2007 private treatment notes.  These notes include a July 2007 right knee MRI, which revealed a ganglion cyst to the anterior cruciate ligament, as well as moderate patellofemoral arthritis for a 38-year-old.  The doctor recommended arthroscopic surgery to correct his patellofemoral dysfunction with an arthroscopic lateral release.  Thus, these private treatment records are indeed inconsistent with the August 2007 VA examination report and indeed show a potential worsening, rather than an improvement in the Veteran's right knee disability.  Moreover, March 2008 VA treatment records show the Veteran reported with worsening right knee pain.  

Nonetheless, the March 2008 rating decision, now on appeal, reduced the Veteran's right knee disability rating based upon the August 2007 VA examination report alone.

In consideration of this information, the Board finds that a comparison of the evidence upon which the 30 percent disability rating was awarded with the evidence available for review in connection with the rating reduction to 10 percent does not reflect improvement in the Veteran's service-connected right knee strain.  In fact, the evidence generally suggests an active worsening during the time period the reduction was considered.  While on the single day of the August 2007 examination the Veteran may not have experienced certain symptoms, the other evidence submitted (in the form of records of private and ongoing VA treatment) does not suggest improvement in the right knee disability.  Further, the Veteran himself reported a worsening.  The Veteran is competent to report his experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements credible.  

In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met.  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Accordingly, restoration of a 30 percent rating for right knee strain, is warranted, effective May 1, 2008.


ORDER

Restoration of a rating of 30 percent for right knee strain, from May 1, 2008, is granted.

REMAND

While the Board regrets the additional delay, the appeal related to the appropriate rating for the Veteran's right knee disabilities must be remanded for action in accordance with a recent decision of the Court of Appeals for Veterans Claims (Court).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While both knees are disabled in this case (left knee strain is also service connected), such that measurement of the opposite undamaged joint is not possible, there is a need for testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  Neither the August 2007 VA examiner, nor the November 2015 VA examiner, conducted Correia compliant testing.  A remand is required in order to obtain an adequate examination and opinion under the current law.  

Furthermore, the most recent VA outpatient treatment records within the claims file are dated in May 2016.  On remand, the RO should obtain and associate with the record all updated VA treatment records related to the right knee disability.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain current VA treatment records related to treatment of the Veteran's right knee disability from May 2016 to the present.  Associate all records obtained with the Veteran's claims file.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected right knee.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's right knee disability, to include any limitation of motion and subluxation associated with the underlying knee disability.  This examination must also include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities.  The AOJ should ensure that the examiner provides all information required for rating purposes.  

For all of the aforementioned medical opinions, to the extent possible, the VA examiner must also provide retrospective medical opinions as to the severity of the right knee disabilities throughout the pendency of this claim.  

3.  When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


